RE: DEL CITY — ALLEGED OPEN MEETING ACT VIOLATIONS
THIS WILL SUMMARIZE OUR RECENT CONVERSATIONS EXPRESSING CONCERNS BY VARIOUS OF YOUR CONSTITUENTS ABOUT ALLEGED OPEN MEETING ACT VIOLATIONS BY THE CITY COUNCIL OF DEL CITY, AND THE MOST APPROPRIATE MEANS FOR ADDRESSING THOSE ALLEGATIONS.
A REVIEW OF OUR FILES, AND DISCUSSION WITH KEY OFFICIALS AT THE OKLAHOMA STATE BUREAU OF INVESTIGATION (OSBI), INDICATES THAT THERE IS NO CURRENTLY PENDING REQUEST FOR AN INVESTIGATION BY THE ATTORNEY GENERAL TO WHICH WE CAN PIGGY-BACK THE ALLEGED OPEN MEETING ACT VIOLATIONS. WHILE IT IS TRUE THAT WE COULD INITIATE A SEPARATE REQUEST FOR SUCH AN INVESTIGATION, IT IS INEVITABLE THAT THESE ALLEGATIONS WILL NOT BE DEALT WITH AS PROMPTLY AS THEY COULD BE BY ALTERNATIVE MEANS.
IN THAT REGARD, THIS OFFICE IS IN RECEIPT OF A LETTER DATED JUNE 30, 1989, FROM THE HONORABLE JOHN AMICK, WRITING ON BEHALF OF THE OKLAHOMA COUNTY DISTRICT COURT, REQUESTING THIS OFFICE TO APPOINT A SPECIAL PROSECUTOR TO CONDUCT A GRAND JURY IN DEL CITY. I BELIEVE IT WOULD BE MUCH MORE TIME-EFFECTIVE FOR YOUR CONSTITUENTS IF THEY TAKE THEIR OPEN MEETING CONCERNS TO THE GRAND JURY AND TO THE DISTRICT ATTORNEY WE DESIGNATE TO WORK WITH THAT GRAND JURY.
I HOPE THAT YOUR CONSTITUENTS WILL FIND THE APPROACH SUGGESTED ABOVE TO REPRESENT THE MOST EXPEDITIONS AND WORKABLE SOLUTION TO THE PROBLEM THEY HAVE OUTLINED. AS ALWAYS, WE APPRECIATE THE OPPORTUNITY TO WORK WITH YOU IN FINDING THE MOST APPROPRIATE VEHICLE FOR THE REDRESS OF CITIZEN CONCERNS.
(NED BASTOW) CITE: 25 Ohio St. 301 — 25 Ohio St. 314)